EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lewis (Reg. No. 33,101) on 05/26/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 05/12/2021):
Claim 1.  Line 4.  Please modify that instance of the language/term ‘extend’ to instead ‘extends’ - - so it reads:
	“... that extends at least as much horizontally as vertically”


Claim 8.  Line 4.  After the language, “larger changes in angle than to a contiguity that” and before “smaller changes in angle...” please strike the language - - “does has the” - - and add the language “has” - - so it reads:
	“... larger changes in angle than to a contiguity that has smaller changes in angle;”


Claim 12.  Line 4.  Please modify that instance of the language/term ‘extend’ to instead ‘extends’ - - so it reads:
	“continuous image element that extends at least as much horizontally as vertically”
Claim 12, line 5.  After, “extends” and before “horizontally across most the image,” please strike the language - - “a” - - so it reads:
“extends horizontally across most the image,”
	Claim 12, in line 12 and after, “selecting, by the system, at least two images from the plurality of images based on a category of each image and based on the value” and before “represents how many contiguities are in each image;” please strike the language - - “of” - - so it reads:
“selecting, by the system, at least two images from the plurality of images based on a category of each image and based on the value that represents how many contiguities are in each image;”
	Claim 12, line 6, please amend the language “having one or more processor and a memory system;” to read instead:
	“having one or more processors and a memory system;”
Claim 12, in lines 7-8 (receiving limitation) and after, “receiving at the machine a first image, the machine including at least” and before “processor system having” please strike the language - - “a” and replace/add the language ‘the’ - - preceding each structural element (the system, the one or more processors, and the memory system) so it reads:
“receiving at the machine a first image, the machine including at least the processor system having the one or more processors and the memory system;”


Claim 13.  Line 1.  After the language “a processor system having one or more”, please amend that instance of the term processor to read in plural form - - so it reads:
“a processor system having one or more processors”
Claim 13, line 4, after the language “when invoked cause the processor” and before “to implement a method”, please add the language - - “system” - - so it reads:
	“when invoked cause the processor system to implement a method comprising:”
Claim 13 line 7.  Please modify that instance of the language/term ‘extend’ to instead ‘extends’ - - so it reads:
	“a continuous image element that extends at least as much horizontally as vertically”


Claim 20.  Please amend this claim consistent with that amendment as identified for the case of claim 8 above.  Line 4, after the language “larger changes in angle than to a contiguity that” and before “smaller changes in angle...” please strike the language - - “does has the” - - and add the language “has” - - so it reads:
“... larger changes in angle than to a contiguity that has smaller changes in angle;”


Claim 27.  Line 1.  After the language “a processor system having one or more”, please amend that instance of the term processor to read in plural form - - so it reads:
“a processor system having one or more processors”
Line 4, after, “when invoked cause the processor” and before “to implement a method” please add the language - - “system” - - so it reads:
“when invoked cause the processor system to implement a method”
Please also amend this claim consistent with those amendments as identified for the case of claim 12 above.  Line 7, after, “that extends” and before “horizontally across most the image,” please strike the language - - “a” - - so it reads:
	“that extends horizontally across most the image,”
Also in claim 27 and consistent with the changes above to claim 12, in that selecting limitation of line 15, please strike the language - - “of” - - as it appears between the words ‘the value’ and ‘that represents’ - - so it reads:
“selecting, by the system, at least two images from the plurality of images based on a category of each image and based on the value that represents how many contiguities are in each image;”
Please additionally amend claim 27 in a manner consistent with those changes to claim 1 above, in line 7, by modifying that instance of the language/term ‘extend’ to instead ‘extends’ - - so it reads:
“image element that extends at least as much horizontally as vertically”
Also in claim 27, lines 8-9, please strike the language ‘the machine including processor system having one or more processor and a memory system’ - - in addition to striking that language of lines 10-11 - - ‘the machine including at least a processor system having one or more processors and a memory system‘ - - so that those first determining and receiving limitation(s) therein read:
“determining, by the system, one or more contiguities of a plurality of images, the contiguity being a group of picture elements that are adjacent to one another that form a continuous image element that extends at least as much horizontally as vertically and that extends horizontally across most the image;
	receiving, at the system, a first image;”


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
	Claims 1-27 are currently pending in U.S. Patent Application No. 16/262,884.


Allowable Subject Matter and Reasons for Allowance
Claims 1-27 are allowable. 

The following is an examiner's statement of reasons for allowance:
Reconsideration and updated search has failed to provide references serving in any obvious combination that teaches/suggests the claimed invention as a whole.  These findings are consistent with earlier Notice of Allowances dated 10/20/2020, 12/11/2020, and 02/23/2021.  Specifically references of record fail to teach each and every limitation as required by the claim(s) and to include in particular:
determining, by the processor system, a value that represents how many contiguities are in the image; and
determining, by the machine, features of the image based on one or more computed aspects of the image that include at least the contiguities and the value representing how many contiguities are in the image.

In addition to:
selecting, by the system, at least two images from the plurality of images based on a category of each image and based on the value of that represents how many contiguities are in each image;
removing, by the processor system, one or more vertical strips of the first image; and 
forming, by the system, a composite image of the first image and a second image in which the second image is visible in portions of the composite image where the one or more vertical strips of the first image was removed and showing the first image in remaining portions of the composed image where the vertical strips were not removed.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to composite image generation and/or systems/methods involving contiguity determinations in general.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669